Given, J.
(dissenting).-
I do not concur in the conclusion of the majority. Surely there is no final adjudication against a party, so long as he has a right to be further heard in his case. I am of the opinion that plaintiff’s present petition shows that he has the right to be further heard. Section 2537 of the Code of 1873 is as follows: “If, after the commencement of an action, the plaintiff fail therein for any cause, except negligence in its prosecution, and a new suit be brought within six months thereafter, the second suit shall, for the purposes herein contemplated, be deemed a continuation of the first.” There is no question but that the wrongs and injuries alleged in this petition are the same as those alleged in the first, and that plaintiff failed on the first because he omitted to allege therein that he was free from contributory negligence. I do not t-hinlc this was negligence in the prosecution of the action on that petition. Plaintiff had a right to rely upon the judgment of his attorney as to what should be alleged, and in the management of the case throughout, as it is alleged he did. Therefore, he- was not negligent in the prosecution of his action. Plaintiff’s attorney, believing, as is alleged, that the law did not require an allegation of care on plaintiff’s part, was not negligent in omitting such an allegation. It was his duty not to commit his client to the proof of such an. allegation, if he believed it was not required. It was, to say the least, a debatable question ; and plaintiff’s counsel had the right to have the decision of the lower court thereon reviewed by this court, and this he could only accomplish by standing on the petition. Plaintiff was not bound to accept the decision of the lower court as *155conclusive, and io amend or go out of court. He bad a right to bave tbe decision reviewed in tbis court. . Surely it cannot be said, under tbe allegations of tbis petition, tbat plaintiff failed on bis first petition because of negligence in its prosecution. He failed because tbe courts took a different view of a debatable question of law from tbat of bis counsel. I am clearly of tbe opinion tbat tbis petition shows tbe present to be a continuation of tbe former action, and, therefore, not barred. Plaintiff bad a right to appeal from tbe ruling on tbe demurrer to tbe first petition, and be did so. Therefore, tbe judgment of tbe district court did not become a final adjudication, because tbe plaintiff bad a right to be further beard. Tbe affirmance of tbat judgment did not become a final adjudication, for tbe reason tbat, under tbe facts alleged in this petition, plaintiff has a right to prosecute tbis action thereon as a continuation of tbe first. If it be true, as I think it is, tbat plaintiff did not fail on his first petition because of negligence in its prosecution, it is certainly true tbat tbis is a continuation of the former action, and, therefore, it is not barred by lapse of time, or prior final adjudication. I think we should reverse.